Citation Nr: 1549247	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for esophagitis with Mallory-Weiss syndrome and hiatal hernia.

2.  Entitlement to a rating in excess of 40 percent for generalized arthralgias, shoulders, elbows, knees, hands, thumbs, and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2015, the Veteran presented testimony during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file.  

While additional evidence, including VA treatment records, has been received since the most recent readjudication of the claims, the Veteran's respresentative waived intial Agency of Original Jurisdiction (AOJ) consideration of this evidence in October 2015.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claims on appeal is warranted.

With respect to the claim for increased rating for esophagitis with Mallory-Weiss syndrome and hiatal hernia, this disability is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this code, a next higher, 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations. 

The Veteran was afforded a VA examination with respect to his claim for increased rating in January 2007.  At that time, he reported that he had heartburn. He had no upper GI bleed in the last 12 months and denied hematemesis, melena, hematochezia, anemia, or weight loss. He reported that the condition did not impair his activities of daily living.  No other symptoms were discussed in the examination report.

Since the examination, VA treatment records reflect that the Veteran reported reflux on a daily basis and frequent vomiting.  These records also reflect that he was a candidate for Nissen fundoplication given the failure of other medical treatment. An April 2015 private hospitalization report notes frequent reflux consisting of vomiting and substernal chest pain.  He was assessed with chest pain syndrome, consistent with severe esophageal reflux.  During his Board hearing, the Veteran testified that he believed that this disability was productive of significant impairment of health.  He also submitted a report detailed frequent episodes of reflux, vomiting, swallowing difficulty, heartburn, and chest pains over the previous months.  

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

With respect to the Veteran's claim for increased rating for generalized arthralgia, the Board notes that this disability is evaluated under Diagnostic Code 5009, other types of arthritis are rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5009.  Rheumatoid arthritis as an active process is assigned a 100 percent rating when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A 60 percent rating is assigned when there is less than criteria for 100 percent with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.  A 40 percent rating is assigned when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more time a year.  Id.  

Chronic residuals such as limitation of motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  A note to this provision states that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  Id.

In addition to the service-connected generalized arthralgias, VA and private treatment records document various joint related problems.  A February 2009 private cervical spine MRI revealed that the Veteran was post C4-C7 fusion with mild anterolisthesis at the C6-C7.  In November 2009, an MRI of the right shoulder revealed possible supraspinatus tendonitis, acromioclavicular joint arthropathy and degeneration.  A February 2012 report notes mild degenerative osteoarthritis of the foot and moderate osteoarthritis of the first metatarsophalangeal joint.  In April 2012, the Veteran underwent surgery for left shoulder acromioclavicular joint arthritis, impingement and partial rotator cuff repair.  July 2013 x-rays of the knees revealed mild degenerative joint disease.  The Veteran has also undergone lumbar spine L4-5 discectomy.  

At this point, the medical evidence is unclear as to what chronic residuals are present.  In light thereof, the Board finds that VA examinations should be performed in order to ascertain the current nature and severity of his generalized arthralgias.  

While on remand, the AOJ should obtain and associate with the claims file all outstanding VA medical records. While the Veteran's claims file currently includes treatment records though January 2015, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding pertinent VA treatment records from the dated since January 2015. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.  

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for increased rating for generalized arthralgias and esophagitis with Mallory-Weiss syndrome and hiatal hernia on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request that he submit the outstanding evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the current level of impairment resulting from the service-connected esophagitis with Mallory-Weiss syndrome and hiatal hernia.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should set forth all examination findings, along with a complete rationale for any opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the current level of impairment resulting from the service-connected generalized arthralgias.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner is requested to identify: a) whether or not the disease process is active, or if the disease is manifested by chronic residuals; and b) if chronic residuals, discuss involvement of the affects joints or body parts.


In providing the requested opinion, the examiner is asked to consider VA and private treatment records documenting arthritis of many joints and various surgical procedures. 

The examiner should set forth all examination findings, along with a complete rationale for any opinions expressed.

5.  The AOJ should undertake any additional development deemed warranted.

6.  Then, the AOJ should readjudicate the Veteran's remaining claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




